Citation Nr: 1745019	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-25 412A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Appellant qualifies as the Veteran's surviving spouse for the purpose of establishing entitlement to dependency and indemnity compensation (DIC).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Anderson, Counsel



INTRODUCTION

The Veteran had active duty service from October 1942 to October 1945.  The Appellant contends she is the Veteran's surviving spouse.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal was subsequently transferred to the RO in St. Petersburg, Florida.  


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the appellant withdrew her appeal through her authorized representative.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant and her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


